In (1) two related hybrid matters comprising (a) actions, inter alia, for judgments declaring invalid a February 9, 1993, resolution amending the zoning ordinance of the Town of Mount Pleasant and (b) proceedings pursuant to CPLR article 78 to review the amendment of the Zoning Ordinance and (2) an action for a permanent injunction, the Town of Mount Pleasant and Town Board of the Town of Mount Pleasant appeal from an order of *512the Supreme Court, Westchester County (Murphy, J.), entered September 29, 1993, which declared that section 46.49 (renumbered 218-51) and section 218-3 of the Town’s Zoning Ordinance, as amended, as well as the Town’s Tree Preservation Ordinance and Excavation and Topsoil Ordinance are unconstitutional as applied to the petitioners’ property and permanently enjoined the Town from enforcing those ordinances against the petitioners.
Ordered that the order is affirmed, with costs to the respondents appearing separately and filing separate briefs, for reasons stated by Justice Murphy at the Supreme Court. O’Brien, J. P., Santucci, Altman and Rrausman, JJ., concur.